Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 29, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  153420-1(69)(70)                                                                                  Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  TEDDY 23, LLC, and MICHIGAN TAX CREDIT                                                                    Joan L. Larsen,
  FINANCE, LLC, d/b/a MICHIGAN PRODUCTION                                                                             Justices
  CAPITAL,
             Plaintiffs-Appellants,
                                                                    SC: 153420-1
  v                                                                 COA: 323299; 323424
                                                                    Ingham CC: 14-000702-AA
                                                                    Court of Claims: 14-000039-MT
  MICHIGAN FILM OFFICE and DEPARTMENT
  OF TREASURY,
             Defendants-Appellees.
  _________________________________________/

         On order of the Chief Justice, the motions of defendant-appellee Michigan Film
  Office to supplement the record and for immediate consideration are GRANTED. The
  supplement to the record that was submitted on February 24, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 29, 2017
                                                                               Clerk